1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   JASON PAUL LEGARE,                              )   Case No.: 1:18-cv-_________
                                                     )        1:18-cv-01474-BAM (PC)
12                  Plaintiff,                       )
                                                     )   ORDER GRANTING PLAINTIFF’S MOTION
13           v.                                      )   FOR EXEMPTION OF E-FILING COMPLAINT,
14                                                   )   AND DIRECTING CLERK OF COURT TO FILE
     C. CRYER, et al.,
                                                     )   COMPAINT
15                  Defendants.                      )
                                                     )
16                                                   )

17           On October 24, 2016, Plaintiff Jason Paul Legare submitted a motion for leave and/or

18   exemption from the 25-page limitation on e-filing his civil rights complaint pursuant to 42 U.S.C. §

19   1983.

20                                                       I.

21                                               DISCUSSION

22           On February 24, 2016, this Court issued a Standing Order for the United States District Court

23   for the Eastern District of California, Fresno Division, that describes a pilot program in which the

24   Court and the California Department of Corrections and Rehabilitation (CDCR) have agreed to

25   participate in a program whereby initial pleadings submitted by prisoners in civil rights cases

26   involving conditions of confinement claims are electronically filed. As part of this program, CDCR
27   has agreed to collaborate with the Court to obtain and maintain participating penal institutions under

28   the program. Participating penal institutions shall be those institutions which CDCR and the Court

                                                         1
1    agree shall participate in the program. This program is designed to reduce the costs of processing

2    court filings in civil rights cases brought by incarcerated Plaintiffs pursuant to 42 U.S.C. § 1983. This

3    Standing Order only applies to initial filings by Plaintiffs which is defined as the complaint, an

4    application to proceed in forma pauperis without prepayment of fees, or a motion seeking relief from

5    this Standing Order or a motion for emergency relief. At a CDCR participating facility, no initial

6    documents will be accepted for filing by the Clerk of the Court unless done pursuant to the Standing

7    Order or the scanning equipment is inoperable for a period longer than forty-eight (48) hours. After

8    the initial filings, all other filings shall be mailed and comply with the Local Rules for the United

9    States District Court for the Eastern District of California. Initial filings from inmate Plaintiffs who

10   reside at participating institutions, not sent through the e-filing procedures, unless those for which the

11   filing fee is paid in full, will be rejected by the Court.1

12            Plaintiffs shall provide their complaint and any application to proceed in forma pauperis

13   without prepayment of fees to CDCR in conformity with CDCR’s procedures for the electronic filing

14   of initial documents, including any applicable procedures for paying for photocopies. Plaintiffs are

15   required to pay for photocopies according to the applicable CDCR policies and procedures. To

16   facilitate complaince with Federal Rule of Civil Procedure 8(a)(2), complaints shall not exceed

17   twenty-five (25) pages in length. In the event a Plaintiff needs to file a complaint longer than twenty-

18   five (25) pages, he or she must submit a motion demonstrating the grounds for the need to exceed the

19   page limitation, along with the proposed complaint, to the Court for permission to exceed the page

20   limit.

21            In this instance, Plaintiff seeks relief from the twenty-five page limitation of civil rights

22   complaint filed through the e-filing system because his complaint presents multiple claims. Because

23   Plaintiff’s actual complaint is typewritten and approximately twenty-five pages in length, the Court

24   will allow exemption from the e-filing system under these circumstances. Accordingly, Plaintiff’s

25
26
27   1
       Since the e-filing program has no way of collecting filing fees, inmate Plaintiffs who wish or must pay a full filing fee are
     required to submit their initial filings through the United States mail.
28

                                                                   2
1    motion to exceed the twenty-five limitation is granted, and the Clerk of Court will be directed to file

2    Plaintiff’s civil rights complaint and open a new civil action.

3                                                        II.

4                                                    ORDER

5           Based on the foregoing, it is HEREBY ORDERED that:

6           1.      Plaintiff’s motion to exceed the twenty-five page limitation for e-filing his civil rights

7    complaint is GRANTED; and

8           2.      The Clerk of Court is directed to file Plaintiff’s civil rights complaint and open a new

9    civil case number, and serve a copy of the endorsed complaint on Plaintiff.

10
11
12         Oct 25, 2018
     DATE: __________________                                ____________________________________
                                                             UNITED STATES MAGISTRATE JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         3
